Citation Nr: 0032041	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  95-32 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial (compensable) evaluation 
for benign lichenoid dermatitis of the scalp.

2.  Entitlement to a higher initial (compensable) evaluation 
for patellofemoral syndrome of the right knee with arthritis.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
February 1992.  The veteran had an additional five-month 
period of active duty prior to November 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office, which granted the veteran service connection 
for the disorders in issue and rated each of these disorders 
as noncompensably disabling.  This appeal stems from the 
noncompensable disability evaluations assigned.

During the course of this appeal, the veteran relocated to 
Connecticut and his claims folder has been transferred to the 
jurisdiction of the Hartford, Connecticut, Regional Office 
(RO), where in May 1999 he appeared and offered testimony at 
a personal hearing on appeal before the undersigned member of 
the Board.

This case was previously before the Board and in October 1999 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The manifestations of the veteran's benign lichenoid 
dermatitis do not demonstrate exfoliation, exudation or 
itching of an exposed surface or extensive area; there is 
slight exfoliation, and slight or infrequent itching, of a 
small, partially exposed area.

2.  The veteran's service-connected right knee disorder prior 
to January 29, 2000 was manifested by complaints of 
discomfort without functional limitation.

3.  The veteran's service-connected right knee disorder 
beginning January 29, 2000 is manifested by complaints of 
pain and X-ray findings of osteoarthritis and limitation of 
flexion to 100 degrees.  

 
CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) evaluation for 
benign lichenoid dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7 and 
Part 4, Code 7806 (1999).

2.  Prior to January 29, 2000, the criteria for a higher 
(compensable) evaluation for patellofemoral syndrome of the 
right knee with osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.45, 4.59, and Part 4, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (1999).

3.  Beginning January 29, 2000, the criteria for an 
assignment of a 10 percent rating and no higher for 
patellofemoral syndrome of the right knee with osteoarthritis 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59 and Part 4, 
Diagnostic Code 5010-5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for higher 
compensation benefits for his service-connected skin and knee 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board further finds that the veteran's claims 
have been adequately developed for the purpose of appellate 
review and the duty to assist mandated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), has been satisfied.  All pertinent evidence 
identified by the veteran has been obtained, and he has been 
notified of the application of the law to the facts shown by 
the evidence.

Factual Background

The veteran's service medical records show that in July 1989 
the veteran injured his right knee in a valgus external 
rotation stress-type injury while playing basketball.  He was 
admitted to a service department medical center and was found 
to have a torn medial meniscus.  He underwent an arthroscopic 
medial meniscectomy for a bucket handle tear of the medial 
meniscus.  He tolerated the procedure well and underwent an 
uncomplicated postoperative course.  When evaluated in 
February 1991 for complaints of right knee pain the veteran 
was found to have tenderness over the medial patella area 
with crepitance.  Femoral patella syndrome was diagnosed.  In 
May 1991 a punch biopsy of the veteran's scalp was diagnosed 
microscopically as benign lichenoid dermatitis.  

On the veteran's initial post service VA examination in 
January 1994 the veteran complained of a skin rash on his 
head as well as his genitals.  He said that the rashes come 
in cycles and that his scalp would some times scale and 
become bumpy.  He also complained that his right knee will 
give out on him frequently and that he has difficulty 
standing for long periods of time.  On physical examination 
the veteran's head was normocephalic atraumatic.  The 
posterior scalp in the nuchal area revealed several small 
very hard papules and some light flaky scales.  There were no 
pustules.  The genitalia revealed several small healing 
plaques on the shaft of the penis.  There were no observable 
primary lesions on this examination but the examiner noted 
where previous lesions had been and some post inflammatory 
hypo and hyperpigmentation.  The veteran's right knee 
revealed several arthroscopic surgery scars.  There was good 
strength in the knee on examination, full range of motion and 
no crepitus.  Keloidalis nuchae acne and seborrheic 
dermatitis were the diagnostic assessment referable to the 
veteran's scalp.

Service connection for benign lichenoid dermatitis of the 
scalp and right knee patellofemoral syndrome was established 
by an RO rating action dated in July 1994.  Each of these 
disorders was rated noncompensably disabling, effective from 
November 1993. 

On VA skin examination in September 1996 the veteran stated 
that he has had a recurrent chronic problem with papular 
lesions with pus and bleeding that are primarily in the 
scalp, but occasionally in the groin, on the penis and very 
slightly on other parts of the body.  On physical examination 
numerous firm papules that bled rather easily on scratching 
with some puss on the vertex of the scalp were noted.  There 
were also hyperpigmented areas in the scalp area and the left 
forearm, penis and groin area from previous lesions.  Chronic 
folliculitis scalp, was the diagnosis.  On VA joint 
examination the veteran complained of pain and tingling 
around the patella on the right.  On physical examination the 
patella was slightly less movable than the opposite patella.  
There was full range of motion of the knee from 0 to 140 
degrees.  The veteran could not do a full squat.  
Patellofemoral syndrome with pain and tingling on occasion 
and with stiffness on long standing was the diagnosis.  

On examination of the right knee in October 1996 the veteran 
complained of right knee pain, occasional swelling and 
trouble with kneeling and squatting.  He was observed to have 
a normal range of motion of the right knee without pain.  
There was no swelling or tenderness.  An X-ray of the right 
knee was interpreted to be normal.  Postoperative status 
post-traumatic arthritis right knee was the diagnosis.

Private treatment records received in June 1999 include a 
summary of evaluation and treatment provided to the veteran 
in December 1994 and February 1995 for complaints of right 
knee discomfort.  In December 1994 the veteran complained of 
intermittent buckling and medial joint pain.  Physical 
examination was described as nonrevealing with stable 
ligaments, negative meniscal signs and no effusion.  There 
was also no significant atrophy.  Radiographs were normal.  
The veteran was instructed in an exercise program.  When seen 
in February 1995 the veteran said he still had some 
discomfort but no further locking symptoms.  These private 
treatment records also included reports of dermatological 
evaluations provided to the veteran in May 1999 and June 1999 
for complaints of rashes on the top of his scalp.  Lesions 
were noted on the nuchal scalp and the scalp was described as 
diffusely flaky.  When seen in June 1999 he was noted to 
still have slight plaque palpable at the vertex but to be 
vastly improved and almost clear.  

At his hearing before the undersigned in May 1999, the 
veteran testified that he experiences right knee pain which 
is exacerbated by physical activity as well as right knee 
instability especially with lateral movements.  The veteran 
also testified that he has a recurring dermatitis of a cyclic 
nature.  "It will get sore, it will pus, it will bleed, it 
will scab, it will heal up and then it will recur over 
again."  He said this problem affects the top of his scalp at 
the crown of the head.  He further testified that the 
condition recurs every couple of months and is treated with 
different creams.  

The veteran was again evaluated and treated by a private 
physician in November 1999 for skin rashes affecting his 
scalp and groin area.  Physical examination revealed scalp 
"plaque" still present and it was observed that two 
spots/follicles had spontaneously bled while the veteran was 
being examined.  The veteran's penis, scrotum and groin were 
all noted to have irregular hyperpigmentation, 
lichenification, and scales most consistent with LSC (lichen 
simplex chronicus).  The veteran's scalp condition was noted 
to have improved in late November 1999. 

The veteran's right knee was examined by a private physician 
in November 1999 and found to have no effusion and full 
extension and flexion.  There was a little laxity to valgus 
and varus stress.  The veteran's anterior drawer sign was 
slightly positive and with a negative pivot shift test.  The 
lateral aspect of the knee was benign and the medial aspect 
was minimally tender.  The examiner stated that he believed 
that the veteran has avascular necrosis or a reoccurring tear 
of the medial meniscus.  A MRI was ordered to rule out a 
chronic tear of the anterior cruciate ligament.  This MRI was 
interpreted to reveal a status post partial medial 
meniscectomy with early medial tibial femoral osteoarthritis.  
There was no meniscal retear or avascular necrosis.  

On a VA skin examination in January 2000 the veteran reported 
a rash on the crown of his head since approximately 1991 or 
1992.  He said that it starts out as "scabs," then develops 
into bumps that are tender and bleed very easily but are not 
pruritic.  The veteran said that he is currently maintaining 
the area with Nizoral shampoo several times a week, which 
helps to keep things under control but that the condition 
eventually returns.  The veteran also complained of a rash on 
his penis, which continues to have outbreaks.  On physical 
examination three, 1-2 millimeter flesh-colored follicular 
papules with a mild scale were noted on the right vertex.  
There were no pustules and no cysts.  The area appeared 
tender upon palpation but there was no edema or erythema.  
There were no significant findings referable to the penile 
shaft.  Probable folliculitis versus pseudofolliculitis scalp 
with no current significant skin findings was the pertinent 
diagnosis.  Possible psoriasis versus lichen planus, penile-
shaft, was also diagnosed.  

On VA joint examination in January 2000, the veteran's 
examiner extensively reviewed the veteran's claims file and 
noted the veteran's history and complaints referable to the 
right knee.  The examiner noted that the veteran currently 
works at a prison and does have a fitness requirement, which 
he presently attains.  The examiner noted that the veteran 
describes right knee discomfort more with descending stairs 
or with any sort of prolonged sitting.  On physical 
examination it was reported that the veteran entered the 
examining room without any evidence of gait abnormality and 
no acute distress.  The right knee was without effusion and 
cool to touch.  It could be passively flexed to only 100 
degrees before the veteran demonstrated diffuse sensation of 
aching but without any clear focal discomfort.  Extension was 
possible to 0 degrees and subsequent hyperextension to 
another 10 degrees without pain.  There was no evidence of 
medial or lateral ligament laxity or any discomfort with 
these maneuvers.  There was some passive patella crepitus 
without any discomfort to the veteran.  McMurray's test was 
negative for any discomfort or range of motion limitations.  
Strength testing was grossly normal and the veteran did not 
seem to document any pain with any of these motions, except 
for the attempts to fully flex the knee.  He could not during 
the examination document any excess fatigability or 
incoordination and there was no evidence that the veteran 
expressed any facial expressions of pain nor demonstrated any 
muscle spasms related to pain during the examination.  The 
veteran's examiner concluded that the veteran was status post 
right knee medial meniscal arthroscopic surgery with 
subsequent chronic intermittent knee discomfort which may be 
secondary to changes in the region of the previous surgery 
but also somewhat related to a patellofemoral syndrome which 
also may be secondary to post surgical changes.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for rating disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Skin Disorder

The veteran's service-connected skin disorder is rated by the 
RO as analogous to eczema pursuant to the provisions of 
38 C.F.R. Part 4, Diagnostic Code 7806.  Where a disability 
is not specifically listed in the rating schedule, the 
disability will be considered on the criteria where the 
function affected, the anatomical localization and the 
symptomatology are analogous.  38 C.F.R. § 4.20 (1999).  

The provisions of Diagnostic Code 7806 provide that a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations are exceptionally repugnant disfigurement.  A 
30 percent disability evaluation is warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent rating is warranted where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  Diagnostic 
Code 7806 (1999).  

In this case, the veteran's 1994 VA examiner noted some white 
flaky scales on the veteran's scalp, several small papules 
and no pustules.  Examination in 1996 found numerous firm 
papules that bled easily with scratching and some pus and a 
hyperpigmented area.  The veteran was evaluated and treated 
by a private physician for diffuse scaly lesions and/or 
plaques in the spring and fall of 1999.  When examined in 
January 2000, his scalp was found to have three small papules 
with no pustules and only mild scaling.  While the veteran 
testified in 1999 that he has a recurrent skin condition on 
his scalp, the Board finds that the clinical findings related 
to this condition constitute no more than slight 
symptomatology which considered together with consistent 
findings localizing the scalp condition to an area-a "small 
area"-near the crown of the veteran's head, and, thus, only 
partially exposed, is correctly rated by the noncompensable 
rating currently assigned.  In essence, the current medical 
evidence fails to reveal exfoliation, exudation or itching on 
an exposed surface or on extensive area due to the service-
connected skin disability.  Accordingly, the claim for a 
compensable evaluation for benign lichenoid dermatitis is 
denied.  

B.  The Right Knee Disorder

Disability evaluations will be rated on the basis of 
functional impairment.  Functional impairment is based on 
lack of usefulness and may be due to pain supported by 
adequate pathology and evidence by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination of pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flareups.  

The standard ranges of motion of the knee are 0 degrees on 
extension and 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knees to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
impairment of the knee due to recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent disability rating requires moderate impairment of the 
knee, due to recurrent subluxation or lateral instability, 
and a 30 percent evaluation requires severe impairment of the 
knee, due to recurrent subluxation or lateral instability.  
Id.

The Board has carefully reviewed the medical evidence which 
is summarized above and does not find that a compensable 
evaluation for the service-connected right knee disorder is 
warranted under Diagnostic Codes 5260 or 5261.  Specifically, 
VA examinations in January 1994, September 1996, and most 
recently in January 2000 fail to demonstrate range of motion 
of the right knee in flexion or extension significantly 
limited to approximate the criteria for a 10 percent 
disability evaluation under these diagnostic codes.  Right 
knee extension and flexion were full on examinations in 1994 
and 1996.  Extension was full on examination in January 2000 
and only 40 degrees of passive flexion were lacking on this 
latter examination.  Therefore, the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261 are 
not present.  

The Board notes that other impairment of the knees under 
Diagnostic Codes 5257 for recurrent subluxation or lateral 
instability calls for a 10 percent evaluation rating for 
slight impairment.  However, symptoms evidencing slight 
impairment of the right knee, to include medial or lateral 
instability, have not been reported by medical examiners on 
any of the veteran's post service VA examinations.

The Board does observe that under Diagnostic Code 5010, 
traumatic arthritis, when substantiated by X-ray findings 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis when established by X-ray findings will be rated on 
the basis of limitation of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is not compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  While postoperative status post-
traumatic arthritis right knee was demonstrated on VA 
examination in October 1990, an X-ray of the veteran's right 
knee on that examination failed to substantiate traumatic 
arthritis.  Nevertheless, a private magnetic resonance 
imaging of the veteran's right knee in November 1999 did 
reveal early medial tibiofemoral osteoarthritis.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (Diagnostic C ode 
5200 etc.)  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case the noncompensable rating assigned for the 
veteran's service-connected right knee disorder for the 
period beginning November 29, 1993 and prior to VA 
examination on January 29, 2000, adequately represented the 
degree of disability demonstrated by the evidence of record.  
During this period the veteran had full painless range of 
motion of the right knee and no instability.  However, the 
veteran on VA examination in January 2000 demonstrated 
limitation of passive motion of the right knee in flexion to 
100 degrees.  Motion was limited by discomfort manifested by 
a diffuse sensation of aching.  Under Diagnostic Code 5260, 
which rates limitation of flexion, flexion to 100 degrees is, 
as noted above, noncompensable.   Accordingly, the Board must 
consider whether the noncompensable limitation of motion 
otherwise establishes entitlement to a compensable rating 
under Diagnostic Code 5003 in light of the November 1999 MRI 
showing that the veteran has right knee osteoarthritis.  The 
Board finds that it does as the veteran voices complaints of 
right knee discomfort and pain was objectively demonstrated 
as indicated on the VA examination with an attempt to fully 
flex the right knee.  As noncompensable limitation of motion 
of the knee and x-ray findings of osteoarthritis with 
objective indications of pain have been demonstrated, a 
rating of 10 percent is warranted under Diagnostic Code 5003.  
However, there is no indication the veteran exhibits other 
symptoms of disability of the knee that would warrant a 
higher rating.  

In so deciding, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.40 and 4.45 warrant a higher disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the most recent VA examination reflects that while 
the veteran expressed right knee discomfort and pain on this 
examination, findings of excess fatigability, incoordination 
or deficits in right knee strength such as to warrant a 
higher evaluation in excess of 10 percent are not shown.  

In reaching this decision, the Board has considered the 
veteran's entitlement to a staged rating for his service-
connected disabilities as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran's 
service-connected skin disability appears to have been 
relatively stable since the date of claim and a staged rating 
for this disorder is not indicated.  The veteran's service-
connected right knee disorder is however shown to have 
increased in severity during the pendency of this appeal and 
a staged rating for this disorder as indicated above is in 
order.  


ORDER

The claim for a higher initial (compensable) evaluation for 
benign lichenoid dermatitis of the scalp is denied.

The claim for a higher initial (compensable) evaluation for 
patellofemoral syndrome of the right knee with arthritis, 
prior to January 29, 2000 is denied.

The claim for a higher initial evaluation with 10 percent for 
patellofemoral syndrome of the right knee with arthritis 
beginning January 29, 2000 is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.  



		
	J. E. DAY
      Veterans Law Judge
	Board of Veterans' Appeals




 

- 12 -

- 2 -


